PER CURIAM.
Where a complaint alleged fraud based on intentional misrepresentation or in the making of statements calculated to induce “without any regard to their truth or falsehood,” affidavits filed by buyer, setting out circumstances from which it could reasonably be inferred that the seller knew or should have known the falsity of statements contained in a prospectus, were sufficient to preclude a summary judgment in favor of seller. See Tatman v. American Heritage Life Insurance Co., 215 So.2d 11 (Fla. 1st DCA 1968) (conflict in inferences reasonably deducible from the evidence may raise genuine issues of material fact).
Reversed and remanded.